EEYBUEN, J.
After a thorough review of the testimony in this proceeding, to my mind the action of the opposing parties in the negotiations finally closed October 28, 1895, must be construed as a decisive disposition of all claims and subjects of dispute between them, and that no reasonable doubt exists that the adjustment then reached was at that time so understood, treated and intended not merely by both plaintiff and defendant but by the counsel of the opposite parties. The consummation of this transaction was reached only after protracted deliberation and parley with the aid of professional advisers, and after situations in the negotiations had been presented where a specific settlement appeared destined to fail and its abandonment ensue. With the exception presently adverted to, the narrative of all conversant with and participating in the preliminary mediations, which ultimately ripened and culminated in delivery of the instruments of conveyance and the substantial payment made, demonstrates that all concerned in and participating in the transaction from its inception to its final stage, so understood and deemed the purpose and effect of the compromise proposed and carried out. The extracts quoted from the testimony (in separate opinion by Bland, P. J.), suffice to establish this, and if required, they might be elaborated by cumulative proof taken from the declarations of those attending the discussions and engaged in the completion of *686the negotiations. The correspondence between opposing counsel further lends weight to this interpretation and the surviving member of the legal firm which represented plaintiff’s interests and who took an active part in her behalf, as recited in the foregoing statement, testified that the payment and passing of the deeds constituted a full settlement of all differences between the parties at the time. Arrayed against the testimony of these witnesses, the disclaimor of plaintiff stands conspicuously apart and without corroboration, opposed in the smallest details to the recollection and testimony of all including her own attorney, and especially affirming that during the time of the deliberations and intercessions no thought or mention was made of the children, their custody or maintenance. That the past expenditure upon the children and provision for their future were not in the minds of the parents and failed to receive attention or consideration by them at such a critical period in the lives of all, would seem incredible. At this stage the claim of appellant against respondent for the expenses incurred by her in the maintenance and support of the older children existed, at least as clearly as the like demand for the children later boim, as much of the cost attending the younger had not accrued and, more logically, expenses that were inore closely determined in amount should be treated as embraced in the settlement than disbursements respecting the younger children at least partially prospective and to be incurred in the future. In my judgment the understanding then reached and carried into effect between the parties comprehended and disposed of all claims on the part of the plaintiff against the defendant and is an insurmountable barrier precluding the maintenance of this action, and the judgment for tihs reason, if for no other, should be affirmed.
Goode, J,, concurring,
the
judgment is therefore affirmed.